 



EXHIBIT 10.5
CHANGE IN CONTROL AGREEMENT
     On April 30, 2008, the Compensation Committee approved the Company’s entry
into a Change in Control Agreement with Dr. David G. Bakken who was appointed on
April 30, 2008 by the Board of Directors as an executive officer of the Company.
     The form of Change in Control Agreement with Dr. Bakken is the form
previously used by the Company in connection with other executive officers, and
was filed as Exhibit 10.1 to the Company’s Current Report on Form 8-K filed
May 31, 2005 and incorporated herein by reference.

 